WADDILL, District Judge
(after stating 'the facts as above). The facts of the case briefly stated, and the one error insisted upon of those embraced in the assignments, present but a single issue for the determination of the court; that is to say, whether a juror may be called to impeach a verdict found by a jury of which he was a member, respecting a matter inherent in the verdict itself.
In the view of this court, but little need be said regarding this assignment, as the same is clearly without merit, certainly under the decisions of the federal courts, and of the courts of most of the states of the Union. The courts of but few states take the view that jurors can be called for the purpose of assailing their verdicts, or inquiring into the methods and purposes that actuated them in reaching their conclusions, or the manner whereby they arrived at the amount awarded by the verdict.
Under decisions of the state of Tennessee, and perhaps those of other states, the inquiry attempted here might be made; but it is almost the uniform rule, especially where the subject of investigation relates to a mattei; that inheres within the verdict itself, that a juror will not be heard orally, or by affidavit or otherwise, to impeach the verdict, or in any way disturb the result arrived at by himself and his fellows. *265Such practice is forbidden by public policy, and would bring about unseemly squabbles and contentions, and quickly result in the overthrow of the jury system.
The federal decisions sustain this view without variation, unless it be perhaps in one or two cases following the state practice in a state where the exceptional doctrine, as in Tennessee, prevails.
The Supreme Court of the United States has emphasized the doctrine in the recent decision of Hyde v. United States, 225 U. S. 347, 381, 384, 32 Sup. Ct. 793, 56 L. Ed. 1114, and to the same effect will he found the following federal authorities (and others might be cited): Mattox v. United States, 146 U. S. 140, 148, 13 Sup. Ct. 50, 36 L. Ed. 917; United States v. Daubner (D. C.) 17 Fed. 808; Chandler v. Tompson (C. C.) 30 Fed. 38, and cases cited. In the last-named decision, an opinion of Judge Dick of the Western district of North Carolina, from which jurisdiction the present case came, it is said:
“Tt is an old rulo, and well settled, that, on motion l'or a new trial, a jury would not be allowed to explain the grounds of their verdict.”
In Glaspell v. Northern Pacific R. R. (C. C.) 43 Fed. 909, it is said that:
"Upon the grounds of public policy, the courts have almost universally agreed upon a rule that no affidavit, deposition, or sworn statement of a juror shall be received to impeach the verdict or to explain it, • or show on what grounds it was rendered.”
In Pelzer Manf’g Co. v. Hamburg-Bremen Fire Insurance Co. (C. C.) 71 Fed. 826, Judge Simonton, of this circuit, said:
"ISTone of the cases permit a juror to impeach a verdict because of his own misconduct or that of other jurors in the jury room, or to divulge the motives or method by which they reached their verdict.”
Also Callahan v. Chicago, M. & St. P. R. R. (C. C.) 158 Fed. 994.
The state decisions, and none more so than those of the state of North Carolina, strongly adhere to the view herein announced,.and the same may he said of the leading text-writers on. the subject. State v. Smallwood, 78 N. C. 561, 562; State v. Brittain, 89 N. C. 481, 504; Lafoon v. Shearin, 95 N. C. 391, 394; State v. Best, 111 N. C. 638, 642, 15 S. E. 930; Gordon v. Commonwealth, 100 Va. 825, 834, 41 S. E. 746, 57 L. R. A. 744; Houk v. Allen, 126 Ind. 568, 25 N. E. 897, 11 L. R. A. 706; Murphy v. Murphy, 1 S. D. 316, 47 N. W. 142, 9 L. R. A. 820, 822, and cases cited; Goodman v. Cody, 1 Wash. T. 329, 34 Am. Rep. 808; Thom. & Mer. on Juries, §§ 364-366; Ency. of Evidence, vol. 8, pp. 964, 968; 14 Ency. Plead. & Prac., 905, 906, 911 (where cases from nearly every state in the Union are cited); Thompson’s Trials, vol. 2, p. 1963.
It follows from what has been said that there is no error in the action of the lower court, and the same will be affirmed.
Affirmed.